Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145242                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  DAVID SUTHERLAND,                                                                                         Brian K. Zahra,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 145242
                                                                     COA: 300790
                                                                     Monroe CC: 10-028369-CZ
  POWERSPORTS OF MONROE, L.L.C.,
  d/b/a RAY’S POWERSPORTS and d/b/a
  ATOMIC POWERSPORTS, and
  POWERSPORTS OF BURTON, L.L.C.,
  d/b/a GRAT LAKES POWERSPORTS,
              Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           t0827                                                                Clerk